            Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ZURICH AMERICAN INSURANCE
COMPANY,
     1299 Zurich Way
     Schaumburg, IL 60196

                              Plaintiff,                  Case No. 20-cv-3371

       vs.

KNIGHTSBRIDGE MANAGEMENT, INC. T/A
KNIGHTSBRIDGE RESTAURANT GROUP;
ARDEO LLC T/A SABABA/BINDAAS;
BOMBAY CLUB, INC.; OVAL ROOM, LLC;
RASIKA, LLC; BIBIANA, LLC T/A MODENA;
RASIKA WEST END, LLC; AB, LLC T/A
OLIVIA; BINDAAS 2000 PENN LLC T/A
BINDAAS; and ANNABELLE, LLC,

                              Defendants.

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Zurich American Insurance Company (“Zurich”), for its Complaint for

Declaratory Judgment against Defendants Knightsbridge Management, Inc. t/a Knightsbridge

Restaurant Group (“Knightsbridge”), Ardeo LLC t/a Sababa/Bindaas (“Ardeo”), Bombay Club,

Inc. (“Bombay Club”), Oval Room, LLC (“Oval Room”), Rasika, LLC (“Rasika”), Bibiana,

LLC t/a Modena (“Bibiana”), Rasika West End, LLC (“West End”), AB, LLC t/a Olivia (“AB”),

Bindaas 2000 Penn LLC t/a Bindaas (“Bindaas”), and Annabelle, LLC (“Annabelle”)

(collectively “Defendants”), alleges as follows:

                                 NATURE OF THE ACTION

       1.       Zurich seeks a declaratory judgment that the Property Portfolio Protection Policy

it issued to Knightsbridge Corporation and other named insureds (including Defendants) does not

                                                   1
              Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 2 of 19




cover the Defendants’ alleged losses at their Washington, D.C., restaurants arising out of the

SARS-CoV-2 virus pandemic.

         2.       Among other reasons, Defendants’ alleged losses are not covered because the

SARS-CoV-2 virus, which causes the disease COVID-19, does not cause direct physical loss of

or damage to property as required for coverage under the Zurich Policy and because the Zurich

Policy excludes coverage for all losses caused by a “virus” like the SARS-CoV-2 virus.

                                           THE PARTIES

         3.       Zurich is a New York corporation engaged in the insurance business with a

statutory home office located at 4 World Trade Center, 150 Greenwich Street, New York,

NY 10007, and its principal place of business located at 1299 Zurich Way, Schaumburg, IL

60196.

         4.       Each Defendant is a business operating a restaurant located in Washington, D.C.

         5.       Knightsbridge is incorporated under the laws of the District of Columbia with its

principal place of business in the District of Columbia.

         6.       Bombay Club is incorporated under the laws of the Delaware, and its principal

place of business in the District of Columbia.

         7.       Zurich has conducted a good faith investigation to determine the identity and

citizenship of the individuals who are members of the limited liability companies that are

Defendants in this case, by obtaining public records for each of those limited liability companies.

         8.       Ardeo is a District of Columbia limited liability company.

         9.       Public records show that Ashok Bajaj is the “beneficial owner” of Ardeo and that

he has a Washington D.C. address.

         10.      Oval Room is a District of Columbia limited liability company.



                                                   2
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 3 of 19




       11.    Public records show that Ashok Bajaj is the “beneficial owner” of Oval Room and

that he has a Washington D.C. address.

       12.    Rasika is a District of Columbia limited liability company.

       13.    Public records show that Ashok Bajaj is the “beneficial owner” of Rasika and that

he has a Washington D.C. address.

       14.    Bibiana is a District of Columbia limited liability company.

       15.    Public records show that Ashok Bajaj is the “beneficial owner” of Bibiana and

that he has a Washington D.C. address.

       16.    West End is a District of Columbia limited liability company.

       17.    Public records show that Ashok Bajaj is the “beneficial owner” of West End and

that he has a Washington D.C. address.

       18.    AB is a District of Columbia limited liability company.

       19.    Public records show that Ashok Bajaj, Dennis Davison, and Erin Sharkey are the

“beneficial owners” of AB and that they each have a Washington D.C. address.

       20.    Bindaas is a District of Columbia limited liability company.

       21.    Public records show that Ashok Bajaj and Dennis Davison are the “beneficial

owners” of Bindaas and that Ashok Bajaj has a Washington D.C. address and that Dennis

Davison has a Bethesda, Maryland address.

       22.    Annabelle is a District of Columbia limited liability company.

       23.    Public records show that Ashok Bajaj and Richard Levin are the “beneficial

owners” of Annabelle and that they each have a Washington D.C. address.




                                               3
          Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 4 of 19




                                  JURISDICTION AND VENUE

        24.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332 because the Parties are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

        25.     This Court has personal jurisdiction over each Defendant because they are

citizens of the District of Columbia.

        26.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2)

because each Defendant resides in this district and because a part of the events or omissions

giving rise to the claim occurred in this district.

                          DEFENDANTS’ CLAIM FOR COVERAGE

        27.     Defendants operate 10 restaurants located only in the District of Columbia.

        28.     On June 9, 2020, Defendants advised Zurich that due to the outbreak of the

SARS-CoV-2 virus, which causes the disease COVID-19, and the resulting restriction orders

issued by District of Columbia government officials and agencies, Defendants temporarily

ceased dine-in services at their restaurants and, in some instances, closed their restaurants,

causing a loss of revenue.

        29.     Defendants’ June 9, 2020 notice advised Zurich that “[i]t isn’t ‘damage to’ that is

being reported; it is ‘loss of’ – the insured has lost the ability to provide seated fine dining at

each of the impacted locations, which is the primary revenue generator for each restaurant.”

        30.     Defendants’ June 9, 2020 notice specified the “loss type” as “loss of business

income and extra expense claim.”

        31.     Defendants’ June 9, 2020 notice also estimated Defendants’ losses as

“approaching $2M” and lists the loss location as Washington, D.C.



                                                      4
          Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 5 of 19




       32.        Defendants sought coverage under Zurich Property Portfolio Protection Policy,

policy number CPO 0804216-00, issued to Knightsbridge Corporation for the policy period

December 8, 2019 to December 8, 2020, a certified copy of which is attached hereto as Exhibit 1

(“the Policy”).

       33.        Based on the information Defendants had provided, on August 6, 2020, Zurich

sent a letter to Knightsbridge Corporation advising that their claim was not covered under the

Policy including for the following reasons: (1) there has been no direct physical loss of or

damage to property caused by a “covered cause of loss”; (2) coverage is barred by the

“Microorganisms Exclusion” applicable to loss or damage consisting of, directly or indirectly

caused by, contributed to, or aggravated by the presence, growth, proliferation, spread, or any

activity of “microorganisms,” which is defined to include “virus”; (3) loss of business income

that takes place during any idle period would not be covered; and (4) the “Loss of Market of

Delay” exclusion bars coverage to the extent Defendants’ losses were caused by or resulted from

loss of market, loss of use, or delay.

                  DEFENDANTS’ ST. CLAIR COUNTY, ILLINOIS LAWSUIT

       34.        On October 26, 2020, Defendants filed a lawsuit against Zurich in the Circuit

Court of St. Clair County, Illinois (in southern Illinois, just east of St. Louis, Missouri), styled

Knightsbridge Management, Inc. et al. v. Zurich American Insurance Company, Case No, 20-L-

0832 (the “Knightsbridge Lawsuit”).         A true and correct copy of the complaint in the

Knightsbridge Lawsuit is attached as Exhibit 2.

       35.        None of the Defendants, based in Washington, D.C., or their restaurants have any

connection to St. Clair County, Illinois.




                                                  5
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 6 of 19




       36.     While Zurich’s principal place of business is in Illinois, it is in suburban Chicago,

approximately 310 miles from St. Clair County, Illinois. St. Clair County, Illinois, is further

from Zurich’s principal place of business than New York is from Washington, D.C.

(approximately 232 miles).

       37.     St. Clair County, Illinois, has no connection to the transactions, occurrences,

parties or witnesses at issue in the Knightsbridge Lawsuit.

       38.     On November 3, 2020, prior to being served with the Knightsbridge Complaint,

Zurich removed the Knightsbridge Lawsuit to the United States District Court for the Southern

District of Illinois, where it is currently pending under Case No. 3:20-cv-01165.

       39.     Zurich intends to file a Motion to Transfer the Knightsbridge Lawsuit from the

Southern District of Illinois to this Court pursuant to 28 U.S.C. § 1404.

       40.     An actual controversy within the meaning of 28 U.S.C. § 2201 exists among the

parties regarding whether Policy covers the Defendants’ SARS-CoV-2 virus claims.

                          THE TERMS OF THE ZURICH POLICY

       41.     The Policy includes a Real and Personal Property Coverage Form, which contains

the following insuring agreement:

A.     COVERAGE

       We will pay for direct physical loss of or damage to “real property” and “personal
       property” at a “premises” directly caused by a “covered cause of loss”. We will
       not pay more in any one occurrence than the applicable Limit of Insurance shown
       on the Declarations for such loss of or damage to Covered Property at that
       “premises”.

Ex. 1 at ZAIC_00000072.




                                                 6
            Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 7 of 19




       42.      The Policy defines “covered cause of loss” in relevant part as “a fortuitous cause

or event, not otherwise excluded, which actually occurs during this policy period.” Ex. 1 at

ZAIC_00000054-55.

       43.      The Real and Personal Property Coverage Form lists certain “Excluded Causes of

Loss” including the following:

B.     EXCLUDED CAUSES OF LOSS

                                               ****

       9.       Governmental Action

       We will not pay for loss or damage caused directly or indirectly by any seizure,
       confiscation, expropriation, nationalization, or destruction of property by order of
       governmental authority. Such loss or damage is excluded regardless of any other
       cause or event, including a “mistake”, “malfunction”, or weather condition, that
       contributes concurrently or in any sequence to the loss, even if such other cause or
       event would otherwise be covered.

                                               ****

       11.      Loss of Market or Delay

       We will not pay for loss or damage caused by or resulting from loss of market,
       loss of use, or delay. This exclusion applies even if one of these excluded causes
       of loss was caused by or resulted from a “mistake” or “malfunction”.


       12.      Microorganisms

       We will not pay for loss or damage consisting of, directly or indirectly caused by,
       contributed to, or aggravated by the presence, growth, proliferation, spread, or any
       activity of “microorganisms”, unless resulting from fire or lightning. Such loss or
       damage is excluded regardless of any other cause or event, including a “mistake”,
       “malfunction”, or weather condition, that contributes concurrently or in any
       sequence to the loss, even if such other cause or event would otherwise be
       covered.

       But if a result of one of these excluded causes of loss is a “specified cause of
       loss”, other than fire or lightning, we will pay that portion of the loss or damage
       which was solely caused by that “specified cause of loss”.


                                                7
            Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 8 of 19




       We will also not pay for loss, cost, or expense arising out of any request, demand,
       order, or statutory or regulatory requirement that requires any insured or others to
       test for, monitor, clean up, remove, treat, detoxify, or neutralize, or in any way
       respond to, or assess the effects of “microorganisms”.

Ex. 1 at ZAIC_00000072-74.

       44.      The Policy defines “microorganisms” as “any type or form of organism of

microscopic or ultramicroscopic size including, but not limited to, ‘fungus’, wet or dry rot, virus,

algae, or bacteria, or any by-product.” Ex. 1 at ZAIC_00000059 (emphasis added).

       45.      The Policy also includes a Business Income Coverage Form, which contains the

following insuring agreement:

A.     COVERAGE

       We will pay for the actual loss of “business income” you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration”.
       The “suspension” must be caused by direct physical loss of or damage to property
       at a “premises” at which a Limit of Insurance is shown on the Declarations for
       Business Income. The loss or damage must be directly caused by a “covered
       cause of loss”. We will not pay more than the applicable Limit of Insurance
       shown on the Declarations for Business Income at that “premises”.

Ex. 1 at ZAIC_00000136.

       46.      The Policy defines “period of restoration” in relevant part as the period of time

that begins when:

       a.       The direct physical loss or damage that causes “suspension” of your
                “operations” occurs; or

       b.       The date “operations” would have begun if the start of “operations” is
                delayed because of loss of or damage to any of the following:

                1) “Real property”, whether complete or under construction;

                2) Alterations or additions to “real property”; or

                3) “Personal property”:



                                                 8
           Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 9 of 19




                    a) Used in such construction, alterations, or additions;

                    b) Incidental to the occupancy of the area intended for construction,
                       alteration, or addition; or

                    c) Incidental to the alteration of the occupancy of an existing building
                       or structure.

Ex. 1 at ZAIC_00000062.

      47.      The Policy defines “operations” in relevant part as:

               a.      Your business activities occurring at the covered location prior to
                       the physical loss or damage; and

               b.      The covered location is tenantable prior to the physical loss or
                       damage.

Ex. 1 at ZAIC_00000061.

      48.      The Business Income Coverage Form also contains the following “Additional

Coverages”:

B.    ADDITIONAL COVERAGES

      1.       Civil Authority

               We will pay for the actual loss of “business income” you sustain for up to
               the number of days shown on the Declarations for Civil Authority
               resulting from the necessary “suspension”, or delay in the start, of your
               “operations” if the “suspension” or delay is caused by order of civil
               authority that prohibits access to the “premises” or “reported unscheduled
               premises”. That order must result from a civil authority’s response to
               direct physical loss of or damage to property located within one mile from
               the “premises” or “reported unscheduled premises” which sustains a
               “business income” loss. The loss or damage must be directly caused by a
               “covered cause of loss”.

               The most we will pay under this Additional Coverage is the Limit of
               Insurance shown on the Declarations for Business Income at the
               “premises” or “reported unscheduled premises” where access was
               prohibited.


Ex. 1 at ZAIC_00000136.


                                                 9
       Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 10 of 19




      49.    The Business Income Coverage Form contains the following exclusions:

C.    EXCLUSIONS

      1.     Real or Personal Property

             The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded
             causes of loss in the REAL AND PERSONAL PROPERTY COVERAGE
             FORM, except Off-Premises Service Interruption, apply to loss of
             “business income” caused by or resulting from loss of or damage to any
             property other than:

             a. “Fine arts”;

             b. “Original information property”;

             c. “Outdoor trees, shrubs, plants, or lawns”;

             d. “Green roofing systems”;

             e. “Personal property” in transit; or

             f. “Scheduled property”.

Ex. 1 at ZAIC_00000139.

      50.    The Business Income Coverage Form also contains the following “Limitations”:

D.    LIMITATIONS

      1.     Idle Periods

             We will not pay for loss of “business income” during any period in which
             business would not or could not have been conducted for any reason other
             than:

             a. Direct physical loss of or damage to property as described in Section
                A., Coverage, above;

             b. A civil authority prohibiting access to the “premises” or “reported
                unscheduled premises” as described in the Civil Authority Additional
                Coverage above; or




                                              10
        Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 11 of 19




              c. A physical obstruction affecting ingress or egress to the “premises” or
                 “reported unscheduled premises” as described in the Ingress/Egress
                 Additional Coverage above.

Ex. 1 at ZAIC_00000140.

       51.    The Policy also includes an Extra Expense Coverage Form, which contains the

following insuring agreement:

A.     COVERAGE

       We will pay for the actual and necessary “extra expense” you incur due to direct
       physical loss of or damage to property at a “premises” at which a Limit of
       Insurance is shown for Extra Expense on the Declarations. The loss or damage
       must be directly caused by a “covered cause of loss”. We will not pay more than
       the applicable Limit of Insurance shown on the Declarations for Extra Expense at
       that “premises”.

Ex. 1 at ZAIC_00000145.

       52.    The Extra Expense Coverage Form also contains the following “Additional

Coverages”:

B.     ADDITIONAL COVERAGES

       1.     Civil Authority

       We will pay for the actual and necessary “extra expense” you incur for up to the
       number of days shown on the Declarations for Civil Authority when an order of
       civil authority prohibits access to the “premises” or “reported unscheduled
       premises”. That order must result from a civil authority’s response to direct
       physical loss of or damage to property located within one mile from the
       “premises” or “reported unscheduled premises” where the “extra expense” was
       incurred. The loss or damage must be directly caused by a “covered cause of
       loss”.


Ex. 1 at ZAIC_00000145.

       53.    The Extra Expense Coverage Form contains the following exclusions:




                                              11
       Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 12 of 19




C.    EXCLUSIONS

      1.     Real or Personal Property

             The exclusions in paragraphs 4., 5., and 6. below and the excluded causes
             of loss in the REAL AND PERSONAL PROPERTY COVERAGE
             FORM, except Off Premises Service Interruption, apply to loss of “extra
             expense” incurred, caused by or resulting from loss of or damage to any
             property other than:

             a. “Fine arts”;

             b. “Original information property”;

             c. “Outdoor trees, shrubs, plants, or lawns”; or

             d. “Green roofing systems”;

Ex. 1 at ZAIC_00000146.

      54.    The Extra Expense Coverage Form contains the following “Limitations”:

D.    LIMITATIONS

      1.     Idle Periods

             We will not pay for “extra expense” incurred during any period in which
             business would not or could not have been conducted for any reason other
             than:

             a.     Direct physical loss of or damage to property as described in
                    Section A., Coverage, above;

             b.     A civil authority prohibiting access to the “premises” or “reported
                    unscheduled premises” as described in the Civil Authority
                    Additional Coverage above; or

             c.     A physical obstruction affecting ingress or egress to the “premises”
                    or “reported unscheduled premises” as described in the
                    Ingress/Egress Additional Coverage above.

Ex. 1 at ZAIC_00000147.




                                             12
        Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 13 of 19




       55.    The Policy also includes a Dependent Premises Business Income Coverage--

Unscheduled Locations Coverage Form, which provides in part as follows:

A.     COVERAGE

       The following is added to Section A., Coverage, in the BUSINESS INCOME
       COVERAGE FORM (EXCLUDING EXTRA EXPENSE) and Section A.,
       Coverages, in the BUSINESS INCOME COVERAGE FORM INCLUDING
       RESEARCH        AND      DEVELOPMENT         CONTINUING       EXPENSES
       (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY:

       We will also pay for the actual loss of “business income” you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration”.
       The “suspension” must be caused by direct physical loss of or damage to
       property, including property in the open (or in a vehicle), at a “dependent
       premises”. The loss or damage must be directly caused by a “covered cause of
       loss”.

       The most we will pay in any one occurrence is the Limit of Insurance shown on
       the Declarations for Dependent Premises Business Income--Unscheduled
       Locations.

B.     ADDITIONAL COVERAGES

      With respect to a “suspension” of your “operations” caused by direct physical loss
      of or damage to property, including property in the open (or in a vehicle), at a
      “dependent premises”, the Civil Authority and Contractual Penalties Additional
      Coverages in the BUSINESS INCOME COVERAGE FORM (EXCLUDING
      EXTRA EXPENSE) and the BUSINESS INCOME COVERAGE FORM
      INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
      (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY are replaced by the
      following:

       Civil Authority

       We will pay for the actual loss of “business income” you sustain for up to 30 days
       resulting from the necessary “suspension”, or delay in the start, of your
       “operations” if the “suspension” or delay is caused by order of civil authority that
       prohibits access to a “dependent premises”. That order must result from a civil
       authority’s response to direct physical loss of or damage to property located
       within one mile from the “dependent premises”. The loss or damage must be
       directly caused by a “covered cause of loss”.




                                               13
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 14 of 19




       The most we will pay under this Additional Coverage is the Limit of Insurance
       shown on the Declarations for Dependent Premises Business Income--
       Unscheduled Locations.

       The Limit for this Additional Coverage is included in, and not in addition to, that
       Limit of Insurance.

                                               ****

       E.     DEFINITIONS

              With respect to a “suspension” of “operations” caused by direct physical
              loss of or damage to property at a “dependent premises,” the “period of
              restoration” definition     in   the COMMERCIAL PROPERTY
              DEFINITIONS is replaced by the following:

              “Period of restoration” means the period of time that:

              a.      Begins when the direct physical loss of or damage to property at a
                      “dependent premises” occurs; and
              b.      Ends on the date when the property at that “dependent premises”
                      should be repaired, rebuilt, or replaced with reasonable speed and
                      similar quality.

Ex. 1 at ZAIC_00000149-151.

       56.    The Policy defines “dependent premises” as one of the following types of

locations:
              a.      “Contributing locations”;

              b.      “Recipient locations”;

              c.      “Manufacturing locations”; and

              d.      “Leader locations”.

Ex. 1 at ZAIC_00000055.

       57.    The Policy defines those terms as follows:

              “Contributing locations” means locations owned and operated by others
              who:

                      a.     You depend on to deliver materials or services directly to
                             you, or to others under your contract of sale; or


                                                14
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 15 of 19




                       b.     Pay you royalties, licensing fees, or commissions under
                              written agreements.

                “Contributing locations” does not mean:

                       a.     Locations owned and operated by others who you depend
                              upon to provide only power, communications, or other
                              utility services to you; or

                       b.     “Manufacturing locations”.

Ex. 1 at ZAIC_00000054.

                “Recipient locations” means locations owned or operated by others, who
                you depend on to accept your products or services.

                Ex. 1 at ZAIC_00000065.
                “Manufacturing locations” means locations owned and operated by others
                who you depend on to manufacture products for delivery to your
                customers under contract of sale.

Ex. 1 at ZAIC_00000059.

                “Leader locations” means locations owned and operated by others who
                you depend on to attract customers to your business.

Ex. 1 at ZAIC_00000059.

        58.     The Real and Personal Property Coverage, Business Income Coverage, Extra

Expense Coverage, and Dependent Premises Business Income Coverage--Unscheduled

Locations Coverage are referred to collectively as the “Relevant Coverages” below.

                                       COUNT I
         Declaratory Judgment – No Direct Physical Loss of or Damage to Property

        59.     Zurich reasserts and incorporates by reference Paragraphs 1 through 58 as if fully

set forth herein.

        60.     The Relevant Coverages each potentially provide coverage only for “direct

physical loss of or damage to” property caused by a “covered cause of loss.”



                                                15
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 16 of 19




        61.     The SARS-CoV-2 virus did not cause “direct physical loss of or damage to”

Defendants’ property, any property within one mile of Defendants’ property, or a “dependent

premises.”

        62.     In addition, Defendants did not sustain any loss or damage during the “period of

restoration” because that period only begins upon “direct physical loss or damage” or when

“operations” would have begun if the start of “operations” is delayed because of loss of or

damage, and “operations” is defined as the insured’s business activities “prior to the physical

loss or damage.”

        63.     Therefore, none of the Relevant Coverages applies to Defendants’ claims.

                                      COUNT II
           Declaratory Judgment – The Microorganisms Exclusion Bars Coverage

        64.     Zurich reasserts and incorporates by reference Paragraphs 1 through 63 as if fully

set forth herein.

        65.     The Relevant Coverages each apply only to a “covered cause of loss.”

        66.     “Covered cause of loss” is defined in relevant part as “a fortuitous cause or event,

not otherwise excluded.”

        67.     The Relevant Coverages are each subject to the Microorganisms Exclusion (listed

under “Excluded Causes of Loss”), which excludes coverage for “loss or damage consisting of,

directly or indirectly caused by, contributed to, or aggravated by the presence, growth,

proliferation, spread, or any activity of ‘microorganisms’.”

        68.     “Microorganisms” is defined to include “virus.”




                                                 16
           Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 17 of 19




         69.    All of Defendants’ alleged losses consist of or were directly or indirectly caused

by, contributed to or aggravated by the presence, growth, proliferation, spread or activity of the

SARS-CoV-2 virus, which is an excluded cause of loss.

         70.    Therefore, the Defendants’ alleged losses are not caused by a “covered cause of

loss.”

                                       COUNT III
          Declaratory Judgment – The Governmental Action Exclusion Bars Coverage

         71.    Zurich reasserts and incorporates by reference Paragraphs 1 through 70 as if fully

set forth herein.

         72.    The Relevant Coverages each apply only to a “covered cause of loss.”

         73.    “Covered cause of loss” is defined in relevant part as “a fortuitous cause or event,

not otherwise excluded.”

         74.    The Relevant Coverages are each subject to the Governmental Action Exclusion,

which excludes coverage for “loss or damage caused directly or indirectly by any seizure,

confiscation, expropriation, nationalization, or destruction of property by order of governmental

authority.”

         75.    To the extent Defendants’ losses were caused directly or indirectly by any seizure,

confiscation, expropriation, nationalization, or destruction of property by order of governmental

authority, the Governmental Action Exclusion bars coverage.

                                        COUNT IV
         Declaratory Judgment – The Loss of Market of Delay Exclusion Bars Coverage

         76.    Zurich reasserts and incorporates by reference Paragraphs 1 through 75 as if fully

set forth herein.

         77.    The Relevant Coverages each apply only to a “covered cause of loss.”


                                                 17
         Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 18 of 19




        78.     “Covered cause of loss” is defined in relevant part as “a fortuitous cause or event,

not otherwise excluded.”

        79.     The Relevant Coverages are each subject to the Loss of Market or Delay

Exclusion, which excludes coverage for “loss or damage caused by or resulting from loss of

market, loss of use, or delay.”

        80.     To the extent Defendants’ losses were caused by a loss of market, loss of use, or

delay, the Loss of Market or Delay Exclusion bars coverage.

                                       COUNT V
       Declaratory Judgment – Rights and Obligations Under the Terms of the Policy

        81.     Zurich reasserts and incorporates by reference Paragraphs 1 through 80 as if fully

set forth herein.

        82.     Zurich is entitled to a declaration regarding the parties’ rights and obligations

under the terms of the Policy with respect to the Defendants’ claims for coverage.

        83.     Specifically, Zurich is entitled to a declaration that the Policy does not provide

coverage for Defendants’ alleged losses arising out of the SARS-CoV-2 virus.

                                    REQUEST FOR RELIEF

        WHEREFORE, for the reasons set forth above, Zurich respectfully requests that this

Court issue a declaratory judgment in its favor declaring that Defendants are not entitled to

coverage under the Policy and provide any other relief that the Court deems just and proper.




                                                 18
       Case 1:20-cv-03371-TSC Document 1 Filed 11/20/20 Page 19 of 19




Dated: November 20, 2020                  Respectfully submitted,

                                          CLYDE & CO US LLP

                                          Attorneys for Defendant Zurich
                                          American Insurance Company

                                          By: /s/Patrick F. Hofer____________
                                          Patrick F. Hofer (412665)
                                          Clyde & Co US LLP
                                          1775 Pennsylvania Avenue, N.W.
                                          Suite 400
                                          Washington, D.C. 20006-1040
                                          T: (202) 747-5110
                                          F: (202) 747-5150
                                          E: patrick.hofer@clydeco.us




                                     19
